Citation Nr: 0109245	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-04 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with plantar fasciitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1994 through November 1994, appealed that decision to the 
Board.


FINDINGS OF FACT

1.  The RO obtained all evidence necessary for an equitable 
disposition of this appeal.

2.  The veteran's bilateral pes planus with plantar fasciitis 
is currently productive of complaints of pain during weight-
bearing activities; there is no evidence of deformities, 
callosities or swelling.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for bilateral pes planus with plantar fasciitis, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991& Supp. 
2000); 38 C.F.R. Part 4, in particular, § 4.71a, Diagnostic 
Code 5276 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned an increased rating for his service-connected 
bilateral pes planus with plantar fasciitis, which is 
presently rated at 10 percent disabling.  In an August 1999 
rating decision the RO denied this claim.  The veteran 
disagreed with that decision.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirement under the new 
law have been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  The Board also finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  Further, the veteran 
has been provided with several VA examinations, most recently 
in July 1999. 

The Board acknowledges that during the July 1999 VA 
examination the veteran reported being treated by two 
podiatrists-Dr. Stephen Pirota (treated in February 1998) 
and Dr. Patrick McShane (treated since October 1998).  The RO 
initiated efforts to obtain the veteran's treatment records 
from Dr. McShane.  Namely, the RO sought the veteran's 
authorization to obtain the records in an April 1999 letter.  
The veteran had not provided the requested authorization as 
of the January 2000 statement of the case.  Therefore, the 
Board is of the view that the RO has satisfied the duty to 
assist obligations under the Veterans Claims Assistance Act 
of 2000 with respect to treatment records with Dr. McShane.   

In regard to any treatment records from Dr. Pirota's 
treatment, the Board observes that while the RO has not 
attempted to obtain those records, it appears that the VA 
examiner reviewed those records during the July 1999 VA 
examination.  Specifically, the VA examiner indicated that 
the veteran had been seen by Dr. Pirota in February 1998, but 
that on examination there were no clinical abnormalities 
noted.  He further indicated that an x-ray examination at 
that time had revealed no gross abnormalities of significant 
concern, and that the assessment at that time was chronic 
pain, plantar fasciitis, and general lower extremity 
inflammation, possibly arthritis.  The Board notes that as 
Dr. Pirota's examination revealed no abnormalities (according 
to the VA examiner), and as the VA examiner appears to have 
considered the findings in Dr. Pirota's records, that no 
useful purpose would be served by remanding this case to 
obtain those records.  Thus, the Board finds that the records 
are not necessary to reach a fair disposition of the claim, 
and that there is no prejudice the veteran by proceeding with 
appellate review.  In short, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal, and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  Additionally, after careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  See 38 C.F.R. § 4.1.  However, the current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The history of this appeal is as follows.  In a June 1996 
rating decision, the RO granted service connection for the 
bilateral pes planus with plantar fasciitis, and assigned a 
10 percent rating based on pain.  In January 1999 the veteran 
sought an increased rating for pes planus.  The RO continued 
the 10 percent evaluation, and the veteran initiated this 
appeal. 

A January 1998 VA examination report indicates that the 
veteran was seen with complaints of pain in his feet.  He 
indicated that he worked as a used car salesman, and had to 
be on his feet a considerable length of time.  He indicated 
that he could not do his job normally, as he had to rest his 
feet.  On examination of his feet, the examiner noted no 
swelling or deformity, and there was no pain or tenderness 
elicited.  There was a mild loss of the transverse and 
longitudinal arches, but they were not completely flat.  
There was no swelling or deformity elicited on range of 
motion tests.  The diagnosis was mild pes planus.  An x-ray 
of the feet revealed pes planus, but otherwise was within 
normal limits.  There was no evidence of fracture, 
dislocation, or destruction.  There was no soft tissue 
calcification, and no reparative changes to indicate previous 
fractures.  

As discussed earlier in this decision, the record reveals 
that the veteran was treated by Dr. Pirota for pes planus in 
February 1998 and found to have no abnormalities.  According 
to the VA examiner who examined the veteran in July 1999, x-
rays taken at the time showed no gross abnormalities of 
significant concern, and the assessment was chronic pain, 
plantar fasciitis, and general lower extremity inflammation, 
and possible arthritis.

A February 1999 letter from Dr. McShane reveals that the 
veteran had been under his care since October 1998 for a foot 
condition.  Dr. McShane diagnosed tarsal coalition, sinus 
tarsi syndrome, peroneal spastic flatfoot, tenosynovitis, 
tibialis posterior and peroneal tendons, arthritis/arthrosis 
tarsals, and bone spurs.  He opined that correcting the 
condition would require a surgical plan of arthrodesis of the 
right talo-navicular joint, excision of hypertrophic 
bone/decompression of the sinus tarsi right foot, and 
excision accessory ossicle right posterior tibial tendon.  
The veteran had not had this surgery as of the July 1999 VA 
examination.  As noted earlier in this decision, the RO 
attempted to obtain an authorization from the veteran to 
gather any additional treatment records from Dr. McShane, but 
the veteran did not comply with the RO's request.

In a July 1999 VA examination the veteran provided a history 
of pain at the "7" level in the mornings, rising to "10" 
in the late evenings.  The veteran reported associated 
weakness and stiffness but no swelling, heat, redness or 
instability.  The veteran medicates using feldine, ibuprofen, 
and propacet.  Prolonged driving, standing or any type of 
activity triggers pain.  The veteran reported having flare 
ups of pain three to four times a month lasting from several 
hours to a day.  The veteran reported frequently using shoe 
inserts to accommodate the disorder, but not crutches, 
braces, canes or corrective shoes.  The veteran noted that he 
is unable to stand or walk more than ten minutes at a time.  
The clinical examination revealed a normal gait and flexible 
flat feet bilaterally with no edema.  A range of motion test 
was performed and showed a bilateral dorsi flexion of 20 
degrees, plantar flexion 40 degrees, and a negative anterior 
dorsi bilaterally.  The VA examiner noted no claw foot, 
hammer toe, no hallux valgus or varus deformities.  The 
report noted a "1+" tenderness upon palpation of the 
plantar fascia, right greater than left, along the region of 
the heel.  The examiner diagnosed bilateral flat feet with 
plantar fasciitis.  

The examiner compared x-rays taken at the time of the July 
1999 VA examination with those taken in May 1997 and 
concluded that there was no significant change in the overall 
appearance.  As to the more recent x-rays the examiner noted 
that the soft tissue was unremarkable.  The bones were well 
calcified and the joint spaces were maintained.  No fractures 
or dislocations were identified. 

As mentioned earlier, the RO assigned a 10 percent rating for 
the veteran's bilateral pes planus with plantar fasciitis 
pursuant to the schedular criteria set forth under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5276.  This code provides for a 
zero (0) percent evaluation for mild symptoms relieved by 
built-up shoe or arch support.  The code also provides for a 
10 percent evaluation for moderate bilateral acquired 
flatfoot manifested by evidence of a weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet.  A 30 
percent evaluation is assigned for severe bilateral flatfoot 
that is manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.

The Board has thoroughly reviewed the medical evidence of 
record and finds that the evidence warrants a 10 percent 
rating, but no higher.  Considering the veteran's history of 
pain upon performing weight-bearing activities at a level 
that limits his ability to walk more than ten minutes at a 
time, combined with his complaints of flare ups of pain three 
to four times a month, the Board finds the current 10 percent 
rating warranted.

The Board has contemplated whether the evidence of record 
more closely approximates the higher, 30 percent, criteria 
under DC 5267 and finds that it does not.  As previously 
noted, to receive a 30 percent rating, the veteran's 
bilateral pes planus must be severe with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  The more recent medical 
evidence of record consistently indicates that the veteran 
complains of pain in his feet, but there are objectively no 
significant clinical findings with respect to the veteran's 
bilateral pes planus.  Although the July 1999 VA clinical 
examination reflects some tenderness upon palpation of the 
plantar fascia, there is no evidence of claw foot, hammer 
toe, hallux valgus or varus deformities.  Moreover, the 
examination included a range of motion test within the normal 
range, and there was no swelling or characteristic 
callosities.  The examiner indicated that the veteran was 
neurologically intact, there were good pedal pulses 
bilaterally, and sensation to pin and light tough was intact.  
These findings were in consistent with the findings in the 
earlier VA examination conducted in January 1998, as well as 
the VA x-ray report.  In short, the Board finds that the 
medical evidence of record does not reflect symptoms so 
severe such that a 30 percent rating is warranted under DC 
5267.  

The Board acknowledges the veteran's complaints of pain upon 
performing activities such as prolonged walking and standing.  
However, the Board is of the view that the veteran's pain is 
not "accentuated" pain as contemplated by the 30 percent 
rating of DC 5276.  On this point, the Board finds noteworthy 
the absence of any notation by the VA examiner as to 
objective indications of pain while walking or performing the 
range of motion test.  It is of further note that the 
response to palpation of the heel was described as 
"tenderness" rather than pain.  The Board notes that the RO 
assigned the present 10 percent rating on the basis of the 
veteran's reported pain and finds that the rating more than 
accounts for the veteran's disabling disorder.  While the 
veteran reports limitation in activity due to pain, such pain 
is alleviated with rest, elevation, and medications.  
Moreover, while the veteran wears some shoe inserts, he does 
not require the use of crutches, braces, canes, or corrective 
shoes.  In short, the Board finds that not only does the 
veteran not meet the criteria for a 30 percent rating under 
DC 5267, but he is not entitled to a rating in excess of 10 
percent based on his complaints of pain.  

The Board has also considered whether a higher rating may be 
warranted under a related diagnostic code, such as DC 5284, 
which rates foot injuries, and provides a 20 percent rating 
for moderately severe symptoms.  However, in the present 
case, the veteran's primary disabling symptoms are his 
complaints of pain.  In the absence of objective medical 
evidence of more severely disabling symptoms, the Board finds 
that a higher rating under DC 5284 is not warranted. 

In reaching a decision in this matter, the Board considered 
the history of the veteran's bilateral pes planus with 
plantar fasciitis, as well as the current clinical 
manifestations and the effect this disability may have on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The 
nature of the disability has been reviewed, as well as the 
functional impairment which may be attributed to the 
veteran's bilateral pes planus.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
However, the evidence does not reflect symptomatology that 
warrants a higher disability rating.  Should the veteran's 
disability change in the future, he may apply for an 
increased rating at any time, but at the present time the 
Board finds no basis for assignment of a disability 
evaluation in excess of 10 percent for bilateral pes planus 
with plantar fasciitis.  See 38 C.F.R. § 4.1.  

In reviewing the foregoing, the Board has been cognizant of 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such a balance of the positive evidence with the negative 
evidence to allow for application of the benefit-of-the-doubt 
rule.  Further, while the Board acknowledges the veteran's 
statement in the VA examination that he has missed 15 days of 
work due to his pes planus disability, the Board notes that 
the VA Schedule for Rating Disabilities contemplates average 
impairment in employability, and assigns percentages to 
reflect such impairment.  In the present case, the evidence 
does not reflect that the veteran's bilateral pes planus has 
caused marked interference with employment (i.e., beyond that 
already contemplated under the schedular criteria in the 
currently assigned 10 percent rating), or necessitated any 
recent period of hospitalization, such that consideration of 
an extra-schedular rating is warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  
  

ORDER

The criteria not having been met, the claim for an increased 
rating for bilateral pes planus with plantar fasciitis, 
currently rated as 10 percent disabling, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

